Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  March 26, 2014                                                                                       Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                       Stephen J. Markman
  147903                                                                                                   Mary Beth Kelly
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                    Justices
            Plaintiff-Appellee,
  v                                                                 SC: 147903
                                                                    COA: 313359
                                                                    Washtenaw CC: 06-000987-FH;
                                                                                  06-000988-FH
  LARRY DESHAWN LEE,
           Defendant-Appellant.

  _________________________________________/

          On order of the Court, the application for leave to appeal the September 24, 2013
  order of the Court of Appeals is considered, and it is DENIED, because the defendant has
  failed to meet the burden of establishing entitlement to relief under MCR 6.508(D).




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           March 26, 2014
           s0319
                                                                               Clerk